Citation Nr: 0702623	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  03-16 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel

INTRODUCTION

The veteran served on active duty from February 1973 to 
December 1976.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Providence, Rhode Island, 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran had perfected appeals in connection with claims 
for increase involving his service-connected acne vulgaris 
and postoperative bilateral inguinal hernia.  During the 
appeal, the RO awarded increased ratings, and the veteran 
submitted written documentation that he was satisfied with 
the increased benefits.  Thus, those two issues are no longer 
part of the current appellate review.


FINDINGS OF FACT

1.  Service connection for defective hearing was denied by 
the RO in a January 1980 decision.  The RO determined the 
evidence did not show current defective hearing.  He was 
provided with notice of this decision, and did not appeal the 
denial of service connection for defective hearing.

2.  Evidence has been associated with the claims file which 
provides evidence of some current hearing loss disability, 
which, when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, is not cumulative or redundant, and raises a 
reasonable possibility of substantiating the claim.

3.  There is a lack of competent evidence of current right 
ear hearing loss disability.

4.  There is a lack of competent evidence of a nexus between 
current left ear hearing loss disability and service, to 
include manifesting to a compensable degree within one year 
following discharge from service and continuity of 
symptomatology.  

5.  There is a lack of competent evidence of a diagnosis of 
tinnitus or of a nexus between the veteran's complaints of 
ringing in the ears and service.  


CONCLUSIONS OF LAW

1.  The January 1980 rating decision, which denied service 
connection for defective hearing, is final; the evidence 
received since that rating decision is new and material, and 
the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2006).

2.  Bilateral hearing loss was not incurred in or aggravated 
by service and sensorineural hearing loss may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

3.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Duty to Notify & Assist

The VCAA (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2006)) imposes obligations on 
VA in terms of its duty to notify and assist claimants.  
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

Initially, it must be noted that during the pendency of this 
appeal, the Court issued a decision in the appeal of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), which established new 
requirements regarding the VCAA notice and reopening claims.  
The veteran's claim regarding hearing loss is a previously-
denied claim, and thus the holding in this case would apply 
to this claim.  The Court held that the VCAA notice must 
include the bases for the denial in the prior decision and 
describe what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Id.  Therefore, the question of what constitutes new 
and material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996) 
(holding evidence is material if it is relevant to and 
probative of an issue that was a specified basis for the last 
final disallowance).

In the present appeal, the October 2001 VCAA notices (the RO 
sent two notices within one week of each other) sent to the 
veteran did not provide the kind of explanation required in 
Kent regarding the submission of new and material evidence.  
Despite the inadequate notice, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
The veteran's claim for service connection for bilateral 
hearing loss is being reopened due to the submission of new 
and material evidence, and the RO's failure to inform the 
veteran of the evidence needed to reopen his claim is 
harmless error.  Moreover, the Board may proceed to the 
merits as the RO considered the veteran's claim on the merits 
in the most recent supplemental statement of the case.  See 
id.  

VA advised the veteran of the essential elements of the VCAA 
in the October 2001 letters, which were issued before initial 
consideration of the claims on appeal.  The veteran was 
informed of the types of evidence needed in a claim for 
service connection.  He was told that VA would assist him 
with developing all relevant evidence in the custody of the 
federal government and other evidence, to include private 
medical and lay evidence.  VA asked the veteran to tell it 
about any additional information or evidence that he wanted 
VA to obtain for him.  The October 2001 letters therefore 
provided notice of all four elements that were discussed 
above.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  In 
a March 2006 letter, VA provided the veteran the above-
described elements.  

VA has obtained VA medical records and private medical 
records identified by the veteran.  VA provided the veteran 
with an examination in connection with the claim for service 
connection for hearing loss.  VA did not, however, provide an 
examination in connection with the claim for service 
connection for tinnitus, as an examination was not necessary 
to make a decision on that claim.  See 38 U.S.C.A. 
§ 5103A(d)(2) (West 2002).  Specifically, under the law, an 
examination or opinion is necessary to make a decision on the 
claim when the record (1) contains competent evidence that 
the claimant has a current disability or persistent or 
recurrent symptoms of the disability; (2) contains evidence 
which indicates that the disability or symptoms may be 
associated with the claimant's active duty; and (3) does not 
contain sufficient medical evidence for VA to make a 
decision.  Id. at (d)(2)(A)-(C); see also 38 C.F.R. 
§ 3.159(c)(4) (2006).  

Here, the veteran has not brought forth either competent 
evidence of a current diagnosis by a medical professional of 
tinnitus.  It could be argued that he has brought forth 
evidence of persistent or recurrent symptoms of tinnitus, as 
he has complained of ringing in the ears in 1979 and again 
since submitting his claim in 2001.  Even if accepted as 
fact, the Board finds that this claim still did not meet the 
requirements to be entitled to an examination, as the record 
does not contain evidence that the disability or symptoms may 
be associated with the veteran's active duty.  He was 
discharged in 1976 and complained of ringing in the right ear 
in 1979.  He did not report ringing in the ears again until 
2001, and at that time, he stated that he had had tinnitus 
for the "last couple of years."  There is a lack of any 
evidence of continuity of symptomatology between service and 
2001-a period of approximately 25 years.  For the above 
reasons, an examination for the claim involving tinnitus was 
not necessary to decide the claim.

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2005); 
Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

II.  New & Material Evidence

It must be noted that in an August 2006 statement, the 
veteran's representative has argued that the claim for 
service connection for defective hearing adjudicated in 1980 
has remained pending.  Specifically, he states the veteran 
submitted a notice of disagreement following the January 1980 
rating decision that denied service connection for defective 
hearing, and the RO never issued a statement of the case for 
that particular claim.  The Board disagrees.  In the January 
1980 rating decision, the RO adjudicated multiple claims.  It 
continued the noncompensable evaluation for postoperative 
bilateral inguinal hernia and denied service connection for a 
skin condition and defective hearing.

In a VA Form 21-4138, Statement in Support of Claim, received 
in April 1980, the veteran indicated that he disagreed with 
the January 1980 decision to the extent that his claim for 
service connection for a skin disorder was denied and the 
that he felt he warranted a 10 percent evaluation for his 
inguinal hernia.  His statement is two pages, and he made no 
mention of disagreeing with the denial of service connection 
for defective hearing.  See 38 C.F.R. § 20.201 (2006) (if 
agency of original jurisdiction gave notice of several 
issues, claimant must identify the specific issues with which 
he disagrees).  Thus, the Board does not construe the April 
1980 notice of disagreement as a disagreement with the denial 
of service connection for defective hearing since the veteran 
made no mention of disagreeing with that issue, and the 
January 1980 rating decision is final as to the claim for 
service connection for defective hearing.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2006).

A decision by the RO may not thereafter be reopened and 
allowed except if the claimant submits new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  Under the 
regulation, it states if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996). 

"New and material evidence" is defined as existing evidence 
not previously submitted to agency decision makers.  Material 
evidence is defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2006).

The Board finds that new and material evidence has been 
submitted to reopen the claim for service connection for 
defective hearing.  The claim for service connection for 
defective hearing had been denied because it had been 
determined that the veteran did not have defective hearing at 
that time.  Since the 1980 rating decision, evidence has been 
submitted that shows the veteran has a current hearing loss 
as defined by VA under 38 C.F.R. § 3.385 (2006).  This 
relates to an unestablished fact necessary to substantiate 
the claim, and the claim is reopened and will be considered 
on the merits.  See 38 C.F.R. § 3.156(a).




III.  Service Connection

The veteran asserts that he developed hearing loss and 
tinnitus from noise exposure in service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection for 
sensorineural hearing loss (an organic disease of the nervous 
system) may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2006).  Service connection may be granted for any 
disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Hearing loss

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385 (2006), 
which provides the following:

For the purpose of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech 
recognition scores using the Maryland CNC 
Test are less than 94 percent.

(Emphasis added.)

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 158 (1993) (rationale in promulgating section 3.385 in 
1990 was "to establish criteria for the purpose of 
determining the levels at which hearing loss becomes 
disabling" citing Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992) (quoting 55 Fed. Reg. 12348-02 (1990))).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the award of service connection for bilateral hearing loss.  
The evidence shows that only the hearing loss in the left ear 
meets the criteria under the provisions of 38 C.F.R. § 3.385.  
Thus, as to the claim for service connection for right ear 
hearing loss, the claim cannot be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (Court stated 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability," and held "[i]n the absence 
of proof of a present disability[,] there can be no valid 
claim."); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).  None of the audiological evaluations in the claims 
file, to include the ones conducted in service, show that the 
veteran's hearing loss in the right ear rose to the level of 
a "disability" for VA purposes.  Service connection for 
right ear hearing loss is denied on the basis of no current 
disability.

The Board is aware that a private physician, in an October 
2001 medical record, diagnosed the veteran with high-tone 
sensorineural hearing loss in the right ear.  As noted above, 
sensorineural hearing loss is a "chronic disease" where 
service connection may be warranted if it manifests to a 
compensable degree within one year following discharge from 
service.  However, it must be noted that there is no 
indication that the veteran incurred a bilateral hearing loss 
"disability" to a compensable degree within one year of 
separation from service.  The mere fact that a veteran has an 
organic disease of the nervous system during or after service 
is not determinative unless that disease results in 
"disability."  For hearing loss purposes, VA has defined a 
hearing loss "disability" as a condition that meets the 
provisions of 38 C.F.R. § 3.385.  Because the veteran's 
hearing loss in the right ear does not meet those criteria, 
he cannot be awarded service connection for a right ear 
hearing loss "disability."  

As to the left ear, the level of hearing loss shown in 
audiological evaluations meets the criteria for a hearing 
loss disability under the provisions of 38 C.F.R. § 3.385, 
and therefore there is competent evidence of current 
disability.  However, the preponderance of the evidence is 
against a finding that the post service left ear hearing loss 
had its onset in service, to include manifesting to a 
compensable degree within one year following the veteran's 
discharge from service.  For example, at discharge from 
service, the veteran's puretone thresholds were all 20 
decibels, which considered normal.  See Hensley, 5 Vet. App. 
at 157 (the threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss).  Additionally, when the veteran's hearing was 
tested in September 1979, his left ear showed no hearing loss 
disability for VA purposes.  His puretone thresholds in all 
relevant Hertz levels were 10 decibels or less.  Thus, even 
three years after his discharge from service, he still did 
not have any hearing loss disability for VA purposes, which 
is evidence against the claim.

No medical professional has attributed the veteran's post 
service hearing loss to service and/or noise exposure in 
service.  VA attempted to obtain a medical opinion, and the 
examiner found that the service medical records showed 
conflicting evidence for him to be able to provide a nexus 
opinion.  The private physicians that the veteran saw for his 
hearing loss did not attribute the hearing loss to noise 
exposure in service.  Without competent evidence of a nexus 
between the post service left ear hearing loss and service, 
the Board finds no basis to grant service connection for left 
ear hearing loss disability.

B.  Tinnitus

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for tinnitus.  The service 
medical records are silent for complaints of tinnitus or 
ringing in the ears.  In the 1979 VA examination report, it 
was noted that the veteran reported ringing in the ears "at 
times."  In a March 2001 private medical record, it shows 
that the veteran reported he had experienced intermittent 
tinnitus for the "last couple of years."  The post service 
medical records do not show a medical professional entering a 
diagnosis of tinnitus.  Rather, they show examiners noting 
that the veteran reported ringing in the ears or tinnitus.  
Whether such constitutes a diagnosis of tinnitus is not 
clear.  

Regardless, even if the Board accepted that the veteran has a 
current diagnosis of tinnitus, there is a lack of competent 
evidence that tinnitus is related to the veteran's service to 
include evidence of continuity of symptomatology.  As noted 
above, the veteran reported tinnitus in 1979 and again in 
2001, at which time, he stated that he had experienced 
tinnitus in the last couple of years.  Such is evidence 
against a finding that tinnitus had its onset in service.  
Most importantly, no medical professional has provided a 
nexus between the post service reports of tinnitus and 
service.  

C.  Conclusion

The Board does not doubt the sincerity of the veteran's 
belief that he developed bilateral hearing loss and tinnitus 
from noise exposure in service.  To the extent that he claims 
he has current right ear hearing loss, that his current left 
ear hearing loss had its onset in service, or that he has 
tinnitus as a result of service, as a lay person without the 
appropriate medical training and expertise, he simply is not 
competent to provide a probative opinion on a medical matter.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claims 
for service connection for bilateral hearing loss and 
tinnitus, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.


ORDER

New and material evidence having been submitted to reopen the 
claim for service connection for defective hearing, the claim 
is allowed to this extent only.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


